Title: From Thomas Jefferson to Pierre Charles L’Enfant, 18 August 1791
From: Jefferson, Thomas
To: L’Enfant, Pierre Charles



Sir
Philadelphia. Aug. 18. 1791.

The President had understood for some time past that you were coming on to Philadelphia and New York, and therefore has delayed mentioning to you some matters which have occurred to him. Will you be so good as to inform me by return of post whether it is still your purpose to come this way, and when, that the President may thereon decide whether he will communicate his ideas by letter, or await your coming to do it by word? If you are detained by laying out the lots, you had better not await that, as a suggestion has been made here of arranging them in a particular manner which will  probably make them more convenient to the purchasers, and more profitable to the sellers.—A person applied to me the other day on the subject of engraving a Map of the Federal territory. I observed to him that if yourself or Mr. Ellicot chose to have this done, you would have the best right to it. Do either of you intend this? If you do I would suggest to you the idea of doing it on a square sheet to hang corner upwards thus  The outlines being N.W. N.E. S.E. and S.W. the meridians will be vertical as they ought to be; the streets of the city will be horizontal and vertical, and near the center; the Patowmac and Eastern branch will be nearly so also; there will be no waste in the square sheet of paper. This is suggested merely for your consideration. I am with much esteem Sir your very humble servt,

Th: Jefferson

